978 F.2d 1263
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Harold HENDERSON, Appellant,v.Marvin EVANS, Warden, Arkansas Department of Correction;  R.Jordan;  J. Byus;  Robert Jones, Dr.;  P. A.Hallman;  L.P.N. Marks;  L.P.N.Shankles;  L.P.N. Caskey, Appellees.
No. 91-3524.
United States Court of Appeals,Eighth Circuit.
Submitted:  September 24, 1992.Filed:  November 4, 1992.

Before JOHN R. GIBSON, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Harold Henderson, an Arkansas inmate, appeals from the district court's1 dismissal of his 42 U.S.C. § 1983 action following an evidentiary hearing.  We affirm.


2
Henderson claimed that defendants-Marvin Evans, warden of the Tucker Unit;  John Byus, Medical Administrator of the Arkansas Department of Correction;  and Tucker medical personnel employed by PHP Healthcare Corp., Inc.-were deliberately indifferent to his serious medical needs.  The crux of Henderson's claim is that Dr.  Jones refused to treat him.  There was evidence that Dr. Jones had seen Henderson some sixty-three times in a two year period, finding little wrong with Henderson, and that following that there was an incident in which Henderson spat in Dr. Jones' face.  The record also reflects that thereafter there were some nineteen pages of additional medical records.  After careful review of the record, including the transcript of the evidentiary hearing, we conclude the district court correctly dismissed Henderson's action.  Reasonable jurors could not conclude that defendants were deliberately indifferent to Henderson's serious medical needs.   See Henson v.  Falls, 912 F.2d 977, 979 (8th Cir. 1990) (magistrate judge presiding over evidentiary hearing in prisoner's section 1983 action must apply directed verdict standard where prisoner demands jury trial).  Henderson did not prove "acts or omissions sufficiently harmful to evidence deliberate indifference to serious medical needs."   Estelle v. Gamble, 429 U.S. 97, 106 (1976).


3
Accordingly, we affirm.



1
 The Honorable Elsijane Trimble Roy, Senior United States District Judge for the Eastern District of Arkansas, adopting the recommendation of the Honorable H. David Young, United States Magistrate Judge for the Eastern District of Arkansas